Citation Nr: 0818890	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to August 
1975.  He has been determined to be incompetent by the 
Department of Veterans Affairs (VA) since August 2001.  The 
appellant is his legal custodian and sister.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
VA Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

On VA Form 9 (Appeal to Board of Veterans' Appeals) received 
by the RO in March 2005, the appellant perfected the appeal 
on the instant claim.  In a subsequent VA Form 9 received in 
April 2005, the appellant indicated that the veteran wanted a 
local hearing before the RO.  In a May 2005 letter, the 
appellant withdrew the request for a local hearing and 
instead asked for a hearing before a Veterans Law Judge at 
the Central Office.  In May 2008, the appellant requested 
that the veteran instead be scheduled for a Travel Board 
hearing.  Subsequently thereafter, she requested that the 
veteran instead be scheduled for a Board videoconference 
hearing.  Videoconference hearings are scheduled by the RO.  
See 38 C.F.R. §§ 20.700, 20.704(a) (2007). 

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the appellant on behalf 
of the veteran for a personal hearing 
with a Veterans Law Judge of the Board 
via videoconference at the local office, 
in accordance with her request.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



